
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1774
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. Lincoln Diaz-Balart of
			 Florida, Mr. Mario Diaz-Balart of
			 Florida, and Mr. Sires)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing Cuban-Americans in the United
		  States.
	
	
		Whereas the presence of Cuban-Americans in North America
			 predates the founding of the United States, and their descendants have had a
			 profound and lasting influence on the history, values, and culture of the
			 United States;
		Whereas since the arrival of the earliest Cuban settlers
			 more than 400 years ago in St. Augustine, Florida, hundreds of thousands of
			 Cuban men and women have come to the United States, in search of freedom,
			 peace, and opportunity;
		Whereas the bonds of friendship between Cubans and United
			 States citizens date back to before the founding of the Republic, when Cuban
			 women donated their jewelry to help finance the American Revolution;
		Whereas the United States Cuban population began its rapid
			 growth during the 1960s, as a result of the communist takeover of Cuba in
			 1959;
		Whereas Cuban-Americans have contributed to the prosperity
			 and cultural enrichment of the United States;
		Whereas according to the Bureau of the Census, the
			 Cuban-American population is 1,600,000, comprising nearly 1 percent of the
			 Nation’s total population;
		Whereas according to the last Census, there are 152,000
			 Cuban-American owned business operating in areas including construction,
			 finance, insurance, retail, and wholesale trade that generated
			 $74,000,000;
		Whereas Cuban-Americans serve in all branches of the
			 United States Armed Forces and have fought honorably in many wars;
		Whereas many Cuban-Americans are dedicated public
			 servants, holding posts at the highest levels of government, including Cabinet
			 Secretaries, Members of the House of Representatives, the Senate, and State and
			 local governments; and
		Whereas Cuban-Americans have a deep commitment to faith,
			 family, and community, a vigorous work ethic, and a perseverance to succeed:
			 Now, therefore, be it
		
	
		That the House of Representatives
			 celebrates the vast contributions of Cuban-Americans to the strength and
			 culture of the United States.
		
